Citation Nr: 1003459	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a rating higher than 10 percent for serous 
otitis media of the right ear with Eustachian tube deformity, 
myringotomy and polyethylene placement.

2. Entitlement to service connection for bilateral hearing 
loss to include as secondary to service-connected serous 
otitis media of the right ear.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1966 to July 1968.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in August 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran withdrew his request for a 
hearing before the Board. 

In December 2009, the Veteran appears to apply to reopen the 
claims of service connection for chronic otitis media of the 
left ear and sinusitis as secondary to otitis media of the 
right ear and for tinnitus, which is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the claim of service connection for bilateral hearing 
loss, as hearing impairment is also a disability that could 
be separately rated in conjunction with the rating for the 
service-connected otitis media of the right ear, the claim is 
inextricably intertwined with the claim for increase. 



On the claim for increase, the Veteran states that his 
disability has worsened since he was last examined by VA in 
June 2003.  Since June 2003 records from the Arizona 
Department of Corrections Health Services Bureau indicate the 
Veteran complained of having constant headaches, dizziness, 
and lightheadedness resulting from his service-connected 
right ear condition.  As the evidence indicates a worsening 
of symptoms, reexamination under 38 C.F.R. § 3.327 is 
warranted. 

As of December 2009, the Veteran was still incarcerated.  
When a Veteran is incarcerated, VA must tailor its assistance 
to the peculiar circumstances of the confinement.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the 
records of treatment from Dr. A. J. E. 
of Southern Arizona ENT since May 2005 
or to authorize VA to obtain the 
records on his behalf. 

2.  Considering the Veteran's 
confinement, if applicable, afford the 
Veteran a VA examination to determine 
the current severity of right ear 
serous otitis media with Eustachian 
tube deformity, myringotomy and 
polyethylene placement.  The 
examination should include audiometric 
testing. 

If audiometric testing shows hearing 
loss under 38 C.F.R. § 3.385, then the 
examiner is asked to provide an opinion 
on the following questions:

a).  Is it at least as likely as not 
that the current hearing loss is 
consistent with the Veteran's exposure 
to noise as a rifleman in service; if 
not, alternatively, 

b).   Is it at least as likely as not 
that the current hearing loss is caused 
by or made worse by service-connected 
serous otitis media of the right ear?

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder should be made 
available to the examiner for review.

3. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


